Case 2:19-cv-11287-SJM-EAS ECF No.1 filed 05/03/19 PagelD.1 Page1of15

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN

SOUTHERN DIVISION
Andrea Roberson-Wade,
Plaintiff, Case No.:
V. Hon.

Fannie Mae, a foreign
corporation,

Defendants.

 

PITT MCGEHEE PALMER & RIVERS P.C.
Cary S. McGehee (P42318)

Channing Robinson-Holmes (P81698)
Attorneys for Plaintiff

117 W. Fourth Street, Suite 200

Royal Oak, Michigan 48067

(248) 398-9800
cmcgehee@pittlawpc.com

crobinson@pittlawpc.com

 

COMPLAINT AND JURY DEMAND

t

Plaintiff, Andrea Roberson-Wade, by and through her attorneys, Pitt,
McGehee, Palmer & Rivers P.C., files the following Complaint against Defendant,
Fannie Mae (“FM”), and states as follows:

JURISDICTION, VENUE AND PARTIES
1. The jurisdiction of this Court over this controversy is based on 28

U.S.C. §1331, to enforce the provisions of Title VII of the Civil Rights Act of 1964,
Case 2:19-cv-11287-SJM-EAS ECF No.1 filed 05/03/19 PagelD.2 Page 2 of 15

as amended; 42 U.S.C. §2000e-2, and based on diversity of citizenship of the
parties under 28 U.S.C. Section 1332(1).

2. This Court also has supplemental jurisdiction under 28 U.S.C. §
1367 to address the claims brought under the Michigan Elliott-Larsen Civil
Rights Act. MCLA § 37. 2201-2202, because it is so related to the federal law
claims that they form part of the same case or controversy.

3. The venue of this Court over this controversy is based on 28 U.S.C.
§1391(d). Defendant Fannie Mae (“FM”) is a Washington, D.C. corporation
doing business in this judicial district within the meaning of 28 U.S.C. §1391(c)
and, accordingly, venue lies in this judicial district.

4. Defendant FM was at all times relevant hereto responsible for all
personnel decisions related to Plaintiff's employment at FM, including the
decision to terminate Plaintiff's employment.

5. Defendant is a corporation which transacts business and performs
services in the State of Michigan.

6. Plaintiff, Andrea Roberson-Wade (“Roberson-Wade”), was
employed with Defendant and, at all times relevant to this action, a citizen of

the United States.
Case 2:19-cv-11287-SJM-EAS ECF No.1 filed 05/03/19 PagelD.3 Page 3of 15

7. Prior to the filing of this lawsuit, Roberson-Wade filed a timely
written charge of race and gender discrimination with the Equal Employment
Opportunity Commission (“EEOC”).

8. On February 5, 2019, the EEOC issued a notice of right-to-sue letter.
Roberson-Wade has filed this action within 90 days of her receipt of the right-
to-sue letter. Accordingly, Roberson-Wade has exhausted all administrative
remedies prior to the institution of this action. Therefore, this Complaint is
properly filed-pursuant to 29 U.S.C. §626(d).

FACTUAL ALLEGATIONS

9. Roberson-Wade was hired by FM in April of 2009 as a Portfolio
Manager.

10. Prior to 2009, Roberson-Wade worked for FM on a full-time
contractual basis as a Servicing Manager.

11. FMisa publicly traded leading source of financing for mortgage
lenders. It has over 7,000 employees and is one of the-largest financial service
companies in the nation. In 2017, its net revenue was over $2.4 Billion.

12. Asa Servicing Manager IV (Loan Servicing Specialist), Roberson-
Wade worked remoting from her home in Michigan, and managed a FM

Portfolio assets, consulted with Executive and Senior Servicing Leaders in areas
Case 2:19-cv-11287-SJM-EAS ECF No.1 filed 05/03/19 PagelD.4 Page4of15

of servicing, investor reporting, delivery accuracy, and custodial account
management, reporting, loss mitigation, and bankruptcy, foreclosure and
lender compliance.

13. Prior to Roberson-Wade’s employment with FM, she had been
employed in the mortgage servicing profession for over 10 years

14. Throughout her employment with FM, Roberson-Wade had
consistently good performance reviews.

15. Roberson-Wade is an African American woman.

16. Upon information and belief, Roberson-Wade was one of only a
very few African American Service Managers employed within the Company
nationwide.

17. Upon information and belief, as of January of 2018, 10% or less of
FM’s Service Managers nationwide were African American.

18. Upon information and belief, Roberson-Wade was one of only a
very few female Service Managers employed within the Company nationwide.

19, Upon information and belief, as of January 2018, 16% or less of

FM’s Service Managers nationwide were female.
Case 2:19-cv-11287-SJM-EAS ECF No.1 filed 05/03/19 PagelD.5 Page 5of 15

20. FM was obligated by federal law to refrain from discriminating
against Roberson-Wade because of her status as a woman or because of her
race.

21. On June 22, 2018, Roberson-Wade was informed by her manager,
Vice President and Customer Delivery Team Leader, Jenny Shen, that she was
being selected for termination effective July 6, 2018, due to a reduction in force
(RIF).

22. Approximately, one week before Roberson-Wade was told that she
was being selected for termination due to a RIF, FM transferred a Caucasian
male, Michael'Tussey, into a Service Manager IV position directly reporting to
Roberson-Wade’s manager, Shen.

23. At that time, Tussey was assigned to service the portfolio of
another Caucasian male, Robert Cadd because Cadd was not competent to
service the portfolio. Cadd also reports to Shen.

24. At the time that Roberson-Wade was informed that she would be
terminated effective July 6, 2018, four Service Managers reported directly to
Shen - Al Violanti, Cadd, Tussey and Roberson-Wade. Except for Roberson-

Wade, all were Caucasian males.
Case 2:19-cv-11287-SJM-EAS ECF No.1 filed 05/03/19 PagelD.6 Page 6 of 15

25. FM did not select Tussey, Cadd, or Violanti for termination as a
result of the RIF.

26. After Roberson-Wade was terminated, Cadd was given Roberson-
Wade’s portfolio to manage and effectively replaced Roberson-Wade.

27. Upon information and belief, Roberson-Wade’s performance
record for FM was better than that of Cadd, Tussey, and Violanti.

28. Roberson-Wade was selected for termination in relation to the
2018 RIF because of her gender and race.

29. At the time of her termination from FM, Roberson-Wade was
earning an annual salary of approximately $117,600, along with valuable
benefits of employment, including health insurance for Roberson-Wade and
her family.

COUNT I
VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT_RACE
DISCRIMINATION

30. Plaintiff incorporates by reference the allegations set forth above
as if stated in full herein.

31. At all times relevant to this action, Defendant was an employer and

Plaintiff was an employee under Title VII of the federal Civil Rights Act, 42 U.S.C.

2000(e ) et seq.
Case 2:19-cv-11287-SJM-EAS ECF No.1 filed 05/03/19 PagelD.7 Page 7 of 15

32. At all times relevant to this action, Defendant was prohibited under
Title VII from making any employment decisions regarding Plaintiff which were
motivated by Plaintiff's race.

33. In violation of this duty, Defendant terminated Plaintiff's
employment because of her race.

34. The reasons provided for Plaintiff's termination were a pretext for
race discrimination.

35. As a direct and proximate result of Defendant’s — race
discrimination, Plaintiff has suffered and will continue to suffer lost wages, and
other economic advantages of employment; Plaintiff has and will continue to
suffer mental anguish, humiliation, embarrassment, and emotional distress
resulting from the discriminatory conduct of the Defendant.

Accordingly, Plaintiff requests the following relief:
a. An order reinstating Plaintiff to her former position or
a comparable position;
b. An order awarding Plaintiff economic and emotional
damages, both past and future, in an amount she is

found to be entitled to;
Case 2:19-cv-11287-SJM-EAS ECF No.1 filed 05/03/19 PagelD.8 Page 8 of 15

36.

37.

38.

39,

c. An order awarding Plaintiff punitive damages as
provided for under Title VII;
d. An order awarding Plaintiff interest, costs, attorney
fees and litigation expenses as provided for under Title
VIL
e. An order granting Plaintiff such other relief as the
court deems just and equitable.
COUNT II
VIOLATION OF TITLE VII OF THE CIVIL RIGHTS ACT GENDER
DISCRIMINATION
Plaintiff incorporates by reference the allegations set forth above as if
stated in full herein.
At all times relevant to this action, Defendant was an employer and
Plaintiff was an employee under Title VII of the federal Civil Rights Act,
42 U.S.C. 2000(e ) et seq.
At all times relevant to this action, Defendant was prohibited under Title

VII from making any employment decisions regarding Plaintiff which

were motivated by Plaintiff's gender.
In violation of this duty, Defendant terminated Plaintiffs employment

because of her gender.
Case 2:19-cv-11287-SJM-EAS ECF No.1 filed 05/03/19 PagelD.9 Page 9 of 15

40.

41.

The reasons provided for Plaintiff's termination were a pretext for
gender discrimination.

As a direct and proximate result of Defendant’s gender discrimination,
Plaintiff has suffered and will continue to suffer lost wages, and other
economic advantages of employment; Plaintiff has and will continue to
suffer mental anguish, humiliation, embarrassment, and emotional
distress resulting from the discriminatory conduct of the Defendant.
Accordingly, Plaintiff requests the following relief:

a. An order reinstating Plaintiff to her former position or
a comparable position;

b. An order awarding Plaintiff economic and emotional
damages, both past and future, in an amount she is
found to be entitled to;

C. An order awarding Plaintiff punitive damages as
provided for under Title VII;

d. An order awarding Plaintiff interest, costs, attorney

fees and litigation expenses as provided for under Title

VIL
Case 2:19-cv-11287-SJM-EAS ECF No.1 filed 05/03/19 PagelD.10 Page 10 of 15

42.

43.

44,

45.

46.

47.

e. An order granting Plaintiff such other relief as the

court deems just and equitable.
COUNT III
VIOLATION OF THE ELLIOTT-LARSEN CIVIL RIGHTS ACT
RACE DISCRIMINATION
Plaintiff incorporates by reference the allegations set forth above as if
stated in full herein.
At all times relevant to this action, Defendant was an employer and
Plaintiff was an employee under Michigan Elliott- Larsen Civil Rights Act,
MCLA § 37. 2201-2202.
At all times relevant to this action, Defendant was prohibited under the
Elliott-Larsen Civil Rights Act (“ELCRA”) from making any employment
decisions regarding Plaintiff which were motivated by Plaintiff's race.
In violation of this duty, Defendant unfairly criticized Plaintiff's
performance, disciplined Plaintiff and terminated her employment
because of her race.
The reasons provided for Plaintiff's termination were pretext for race
discrimination.

As a direct and proximate result of Defendant’s race discrimination,

Plaintiff has suffered and will continue to suffer lost wages, and other

10
Case 2:19-cv-11287-SJM-EAS ECF No.1 filed 05/03/19 PagelD.11 Page 11 of 15

economic advantages of employment; Plaintiff has and will continue to
suffer mental anguish, humiliation, embarrassment, and emotional
distress resulting from the discriminatory conduct of the Defendant.
Accordingly, Plaintiff requests the following relief:
a.  Anorder reinstating Plaintiff to her former position or
a comparable position;
b. An order awarding Plaintiff economic and emotional
damages, both past and future, in an amount she is
found to be entitled to;
C. An order awarding Plaintiff interest, costs, attorney
fees and litigation expenses as provided for under the
ELCRA;
d. An order granting Plaintiff such other relief as the
court deems just and equitable.
COUNT IV
VIOLATION OF THE ELLIOTT-LARSEN CIVIL RIGHTS ACT
GENDER DISCRIMINATION

48. Plaintiff incorporates by reference the allegations set forth above as if

stated in full herein.

11
Case 2:19-cv-11287-SJM-EAS ECF No.1 filed 05/03/19 PagelD.12 Page 12 o0f15

49.

50.

51.

52.

53.

At all times relevant to this action, Defendant was an employer and
Plaintiff was an employee under Michigan Elliott- Larsen Civil Rights Act,
MCLA § 37. 2201-2202.
At all times relevant to this action, Defendant was prohibited under the
Elliott-Larsen Civil Rights Act (“ELCRA”) from making any employment
decisions regarding Plaintiff which were motivated by Plaintiff's gender.
In violation of this duty, Defendant unfairly criticized Plaintiffs
performance, disciplined Plaintiff and terminated her employment
because of her gender.
The reasons provided for Plaintiff's termination were pretext for gender
discrimination.
As a direct and proximate result of Defendant’s gender discrimination,
Plaintiff has suffered and will continue to suffer lost wages, and other
economic advantages of employment; Plaintiff has and will continue to
suffer mental anguish, humiliation, embarrassment, and emotional
distress resulting from the discriminatory conduct of the Defendant.
Accordingly, Plaintiff requests the following relief:
a. An order reinstating Plaintiff to her former position or

a comparable position;

12
Case 2:19-cv-11287-SJM-EAS ECF No.1 filed 05/03/19 PagelD.13 Page 13 of 15

b. An order awarding Plaintiff economic and emotional

damages, both past and future, in an amount she is

found to be entitled to;

Cc An order awarding Plaintiff interest, costs, attorney

fees and litigation expenses as provided for under the

ELCRA;

d. An order granting Plaintiff such other relief as the

court deems just and equitable.

Dated: May 3, 2019

Respectfully submitted,

  
 
  
  

AKMER & RIVERS, P.C.

 

ary S. McGehee (P42318)
Attorney for Plaintiff

117 W. Fourth Street, Ste. 200
Royal Oak, MI 48067

(248) 398-9800
cmcgehee@pittlawpc.com

13
Case 2:19-cv-11287-SJM-EAS ECF No.1 filed 05/03/19 PagelD.14 Page 14 of 15

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION
Andrea Roberson-Wade,

Plaintiff, Case No::
V. Hon.

Fannie Mae, a Washington D.C.
corporation,

Defendants.

 

PITT MCGEHEE PALMER & RIVERS P.C.
Cary S. McGehee (P42318)

Channing Robinson-Holmes (P81698)
Attorneys for Plaintiff

117 W. Fourth Street, Suite 200

Royal Oak, Michigan 48067

(248) 398-9800

cmcgehee@pittlawpc.com
crobinson@pittlawpc.com
JURY DEMAND

Plaintiff herein demands a tri jury of all issues to the within cause of

   
  
 

action. PYTT, MEGEHEE,/RALMER & RIVERS P.C.

 

Cary S. McGehee (P42318)
Attorney for Plaintiff

117 W. Fourth Street, Ste. 200
Royal Oak, MI 48067

(248) 398-9800

cmcgehee@pittlawpc.com
Dated: May 3, 2019 .

14
Case 2:19-cv-11287-SJM-EAS ECF No.1 filed 05/03/19 PagelD.15 Page 15 of 15
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

JS44 (Rev. 11/15)

 

I. (a) PLAINTIFFS

Andrea Roberson-Wade,

(b) County of Residence of First Listed Plaintiff Macomb
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)
Cary S. McGehee (P42318)
117 W. 4th Street, Ste. 200
Royal Oak, MI 48067 (248) 398-9800

DEFENDANTS

NOTE:

Attorneys (if Known)

 

Fannie Mae, a foreign corporation,

County of Residence of First Listed Defendant Washington, D.C.

(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

II]. BASIS OF JURISDICTION (Place an “X" in One Box Only)

 

(For Diversity Cases Only)

Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff

and One Box for Defendant)

 

 

 

 

 

 

 

 

 

 

 

O01. US. Government x 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 1 © 1 Incorporated or Principal Place o4 o04
of Business In This State
2 U.S. Government O 4 Diversity Citizen of Another State 0 2 © 2 Incorporated and Principal Place os cs
Defendant (Indicate Citizenship of Parties in [tem Ill) of Business In Another State
' Citizen or Subject of a G3 OF 3 Foreign Nation o6 oO6
Foreign Country
IV. NATU RE OF SUIT (Place an "X" in One Box Only)
[ CONTRACT. 3 —TorTS FORFEITURE/PENALTY. BANKRUPTCY OTHER STATUTES]
0 110 Insurance PERSONAL INJURY PERSONALINJURY  |0 625 Drug Related Seizure © 422 Appeal 28 USC 158 OC 375 False Claims Act
O 120 Marine 0 310 Airplane 0 365 Personal Injury - of Property 21 USC 881 [0 423 Withdrawal 6 376 Qui Tam (31 USC
0 130 Miller Act 0 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729%a))
6 140 Negotiable Instrument Liability 0 367 Health Care/ © 400 State Reapportionment
G 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS O 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 0 820 Copyrights © 430 Banks and Banking
O 151 Medicare Act 0 330 Federal Employers’ Product Liability © 830 Patent OG 450 Commerce
O 152 Recovery of Defaulted Liability © 368 Asbestos Personal O 840 Trademark 0) 460 Deportation
Student Loans 0 340 Marine Injury Product O 470 Racketeer Influenced and
(Excludes Veterans) © 345 Marine Product Liability LABOR SOCIAL SECURITY Corrupt Organizations
OF 153 Recovery of Overpayment Liability PERSONAL PROPERTY |0 710 Fair Labor Standards © 861 HIA (1395ff) O 480 Consumer Credit
of Veteran’s Benefits 0 350 Motor Vehicle © 370 Other Fraud Act O 862 Black Lung (923) O 490 Cable/Sat TV
O 160 Stockholders’ Suits © 355 Motor Vehicle O 371 Truth in Lending 0 720 Labor/Management O 863 DIWC/DIWW (405(g)) | 0 850 Securities/Commodities!
O 190 Other Contract Product Liability O 380 Other Personal Relations 0 864 SSID Title XVI Exchange
6 195 Contract Product Liability | 360 Other Personal Property Damage O 740 Railway Labor Act O 865 RSI (405(g)) © 890 Other Statutory Actions
© 196 Franchise Injury O 385 Property Damage 6 751 Family and Medical © 891 Agricultural Acts
© 362 Personal Injury - Product Liability Leave Act OF 893 Environmental Matters
Medical Malpractice © 790 Other Labor Litigation OF 895 Freedom of Information
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS _|0 791 Employee Retirement FEDERAL TAX SUITS Act
O 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: Income Security Act O 870 Taxes (U.S, Plaintiff O 896 Arbitration
O 220 Foreclosure O 441 Voting O 463 Alien Detainee or Defendant) O 899 Administrative Procedure
0 230 Rent Lease & Ejectment @ 442 Employment 0 510 Motions to Vacate 0 871 IRS—Third Party Act/Review or Appeal of
0 240 Torts to Land O 443 Housing/ Sentence 26 USC 7609 Agency Decision
0 245 Tort Product Liability Accommodations © 530 General OF 950 Constitutionality of

O 290 All Other Real Property

 

O 445 Amer. w/Disabilities -
Employment

© 446 Amer. w/Disabilities -
Other

0 448 Education

 

 

© 535 Death Penalty

IMMIGRATION

 

Other:
O 540 Mandamus & Other
O 550 Civil Rights
© 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement

 

© 462 Naturalization Application
© 465 Other Immigration
Actions

 

 

State Statutes

 

VY. ORIGIN (Place an “X" in One Box Only)

1 Original
x Proceeding

0 3 © 5 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):

O 4 Reinstated or
Reopened

Remanded from
Appellate Court

O 2 Removed from

O 6 Miultidistrict
State Court . igati

Litigation

42 USC § 2000e-2

 

VI. CAUSE OF ACTION

Brief description of cause:

 

Race/gender discrimination; Title VII
DEMAND §

 

VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION CHECK YES only if demanded in complaint:

 

 

 

    
   

 

 

 

COMPLAINT: UNDER RULE 23, F.R.Cv.P. / JURY DEMAND: {Yes No
VIII. RELATED CASE(S) >
IF ANY (See instructions):
ge) an ee ALY DOCKET NUMBER
DATE GNATUBE OF 4 yi ICA
FOR OFFICE USE ONLY =
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
